UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7018


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHNNIE WAYNE DAVENPORT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.     Malcolm J.
Howard, Senior District Judge. (2:11-cr-00020-H-1)


Submitted:   October 15, 2015             Decided:   October 20, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnnie Wayne Davenport, Appellant Pro Se. Shailika S. Kotiya,
OFFICE OF THE UNITED STATES ATTORNEY, Ethan A. Ontjes, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Johnnie Wayne Davenport appeals the district court’s order

denying his motion for relief of judgment, under Fed. R. Civ. P.

60(b),   and   related   motions,   challenging    his   2011   criminal

conviction.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    United States v. Davenport, No. 2:11-cr-00020-

H-1 (E.D.N.C. June 10, 2015).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                AFFIRMED




                                    2